Exhibit 10.3

 



 

VOTING AGREEMENT

 

This VOTING AGREEMENT (this “Agreement”), dated as of March 1, 2019 is entered
into by and among (i) Xenetic Biosciences, Inc., a Nevada corporation (the
“Company”), and (ii) the Stockholder of the Company as signatory hereto (the
“Stockholder”).

 

WHEREAS, the parties hereto desire to provide for certain rights and obligations
of the Stockholder on and after the date hereof.

 

WHEREAS, the Company has executed that certain Share Purchase Agreement, dated
as of the date hereof (as the same may be amended, modified, supplemented,
refinanced or replaced from time to time, the “Share Purchase Agreement”), by
and among the Company, Hesperix SA, a Swiss corporation, and certain other
parties thereto.

 

WHEREAS, the Company has executed that certain Assignment Agreement, dated as of
the date hereof (as the same may be amended, modified, supplemented, refinanced
or replaced from time to time, the “Assignment Agreement”), by and among the
Company and the Stockholder.

 

WHEREAS, the Stockholder, either itself or through its affiliates, beneficially
owns and has sole or shared voting power with respect to the number of voting
shares of the Company indicated opposite the Stockholder’s name on Schedule 1
attached hereto.

 

WHEREAS, as a condition and an inducement to the Company’s willingness to enter
into the Assignment Agreement, the Stockholder has agreed to entered into this
Agreement with the Company.

 

NOW THEREFORE, in consideration of the mutual covenants and agreements contained
in this Agreement, the receipt and sufficiency of which are hereby acknowledged,
the parties agree as follows:

 

ARTICLE I

 

DEFINITIONS

 



Capitalized terms not otherwise defined shall have the meanings specified in the
Assignment Agreement.

 

ARTICLE II

VOTING AGREEMENT

 

2.1.          Voting in Connection with the Assignment Agreement.

 

For the period commencing on the date hereof until the earlier of (i) the
closing of the transactions contemplated by the Assignment Agreement, (ii) such
date and time as the Assignment Agreement shall be terminated pursuant to
Article VIII thereof or otherwise, and (iii) upon mutual written agreement of
the Company and the Stockholder, the Stockholder covenants and agrees to vote
(or cause to be voted) or deliver a written consent (or cause a written consent
to be delivered) all voting securities of the Company owned or held by such
Stockholder, directly or indirectly, as of the date hereof and all shares
subsequently acquired by such Stockholder by any means, including, without
limitation, upon exercise of any stock option, warrant or similar purchase
right, in favor of (v) the approval and adoption of the Assignment Agreement and
the Share Purchase Agreement and the Transactions contemplated thereby, (w) the
approval of the Domestication (as defined in the Assignment Agreement), to the
extent Company, in its discretion, determines that such Domestication will be
effectuated, (x) the approval of the Buyer Financing (as defined in the
Assignment Agreement), (y) the election of Dr. Alexey Vinogradov to the board of
directors of the Company, and (z) the approval of the issuance of Transaction
Shares (as defined in the Assignment Agreement) in connection with the
transactions contemplated by the Assignment Agreement and issuance of the
Company Common Stock in connection with the Share Purchase Agreement as
necessary under the rules and regulations of Nasdaq.

 

2.2.          Voting of Directors.

 

For the period commencing on the closing of the transactions contemplated by the
Assignment Agreement and until the earlier of (i) the date on which the
Stockholder no longer beneficially owns equity stock of the Company and (ii) the
mutual written agreement of the Company and the Stockholder, the Stockholder
covenants and agrees to vote or cause to be voted, or consent or cause to be
consented, all voting securities of the Company beneficially owned (as such term
is defined under the Rule 13d-3 under the Securities Exchange Act of 1934, as
amended), by such Stockholder, directly or indirectly from time to time and at
all times, in favor of the slate of nominees recommended by the board of
directors of the Company for election as directors during the term of this
Agreement, whether such matter is brought before any meeting of the stockholders
of the Company however called, proposed to be taken by written consent of the
stockholders of the Company or otherwise.

 

 

 



 1 

 

 

ARTICLE III

MISCELLANEOUS

 

3.1.          Successors and Assigns; Beneficiaries.

 

Except as otherwise provided herein, all of the terms and provisions of this
Agreement shall be binding upon, shall inure to the benefit of and shall be
enforceable by the respective successors and permitted assigns of the parties
hereto and any of their respective successors and permitted assigns. This
Agreement may not be assigned without the express prior written consent of the
other parties hereto, and any attempted assignment, without such consents, will
be null and void.

 

3.2.          Amendment and Modification; Waiver of Compliance.

 

(a)               This Agreement may be amended only by a written instrument
duly executed by the Company and the Stockholder, to amend this Agreement.

 

(b)               Except as otherwise provided in this Agreement, any failure of
any of the parties to comply with any obligation, covenant, agreement or
condition herein may be waived by the party entitled to the benefits thereof
only by a written instrument signed by the party granting such waiver, but such
waiver or failure to insist upon strict compliance with such obligation,
covenant, agreement or condition shall not operate as a waiver of, or estoppel
with respect to, any subsequent or other failure.

 

3.3.          Notices.

 

Any notice, request, claim, demand, document and other communication hereunder
to any party shall be effective upon receipt (or refusal of receipt) and shall
be in writing and delivered personally or sent by facsimile, or first class
mail, or by Federal Express, United Parcel Service or other similar courier or
other similar means of communication (i) to the Stockholder, at its address set
forth on Schedule 1 hereto, as applicable, or (ii) to the Company, to:

 

Xenetic Biosciences, Inc.

40 Speen Street, Suite 102

Framingham, MA 01701

Attn: Special Committee

     Jeffrey F. Eisenberg, Chief Executive Officer

 

with a copy to:

 

Akerman LLP
98 Southeast Seventh Street

Suite 1100

Miami, Florida 33131

Facsimile: (305) 374.5095

Email: Teddy.Klinghoffer@akerman.com

      Andrea.Fisher@akerman.com

Attn: Teddy D. Klinghoffer, Esq.

      Andrea Fisher, Esq.

 

or, in each case, to such other address as such party may designate in writing
to the other parties by written notice given in the manner specified herein.

 

 

 



 2 

 

 

3.4.          Specific Performance.

 

Each party hereto acknowledges and agrees that in the event of any breach of
this Agreement by any of them, the other parties hereto would be irreparably
harmed and could not be made whole by monetary damages. Each party accordingly
agrees to waive the defense in any action for specific performance that a remedy
at law would be adequate and agrees that the parties, in addition to any other
remedy to which they may be entitled at law or in equity, shall be entitled to
specific performance of this Agreement without the posting of bond.

 

3.5.          Entire Agreement.

 

The provisions of this Agreement and the other writings referred to herein or
delivered pursuant hereto which form a part hereof contain the entire agreement
among the parties hereto with respect to the subject matter hereof and supersede
all prior oral and written agreements and memoranda and undertakings among the
parties hereto with regard to such subject matter.

 

3.6.          Severability.

 

If any provision of this Agreement, or the application of such provision to any
Person or circumstance or in any jurisdiction, shall be held to be invalid or
unenforceable to any extent, (i) the remainder of this Agreement shall not be
affected thereby, and each other provision hereof shall be valid and enforceable
to the fullest extent permitted by law, (ii) as to such Person or circumstance
or in such jurisdiction such provision shall be reformed to be valid and
enforceable to the fullest extent permitted by law and (iii) the application of
such provision to other Persons or circumstances or in other jurisdictions shall
not be affected thereby.

 

3.7.          Governing Law.

 

This Agreement shall be governed by and construed in accordance with the laws of
the State of Nevada without regard to conflicts of law principles thereof.

 

3.8.          Waiver of Jury Trial.

 

EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE UNDER
THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND
THEREFORE EACH SUCH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY
RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY, OR IN ANY WAY CONNECTED WITH OR RELATED OR
INCIDENTAL TO THE DEALINGS OF THE PARTIES OR ANY OF THEM IN RESPECT OF THIS
AGREEMENT. EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (i) NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER, (ii) EACH SUCH PARTY UNDERSTANDS AND HAS CONSIDERED THE
IMPLICATIONS OF THIS WAIVER, (iii) EACH SUCH PARTY MAKES THIS WAIVER
VOLUNTARILY, AND (iv) EACH SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE WAIVERS AND CERTIFICATIONS IN THIS
SECTION. EACH PARTY AGREES THAT THE OTHER MAY FILE A COPY OF THIS AGREEMENT WITH
ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES TO THE WAIVER OF
THEIR RIGHT TO TRIAL BY JURY.

 

3.9.         Counterparts.

 

This Agreement may be executed in two or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument.

 

3.10.       Further Assurances.

 

At any time or from time to time after the date hereof, the parties hereto agree
to cooperate with each other, and at the request of any other party, to execute
and deliver any further instruments or documents and to take all such further
action as any other party may reasonably request in order to evidence or
effectuate the provisions of this Agreement and to otherwise carry out the
intent of the parties hereunder.

 

 

* * * * *

 

 

 



 3 

 

 

 

IN WITNESS WHEREOF, each of the undersigned has signed this Agreement as of the
date first above written.

 



  COMPANY:       Xenetic Biosciences, Inc.       By: /s/ Jeffrey F. Eisenberg  
Name: Jeffrey F. Eisenberg   Title: CEO           STOCKHOLDER:       OPKO
PHARMACEUTICALS, LLC           By: /s/ Dr. Phillip Frost   Name: Dr. Phillip
Frost   Title:Chairman & Chief Executive Officer

  

 

 

 

 

 

 

[Signature Page to Voting Agreement]

 

 

 



 4 

 

 

 



SCHEDULE 1

 

STOCKHOLDERS

 

 

Stockholder Address Number of Shares Owned OPKO PHARMACEUTICALS, LLC 4400
Biscayne Boulevard, Miami, FL 33137, USA 402,215

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 5 

